I am not willing to concur in the construction placed on section 3060, Code 1906, section 2260, Code 1930, by the majority opinion, section 3058, Code 1906, section 2258, Code 1930, provides that "every house, huilding or structure of any kind, and any fixed machinery, gearing or other fixture that may or may not be used or connected therewith, . . . erected, constructed, altered, or repaired, shall be liable for the debt contracted and owing, for labor done or materials furnished, or architectural service rendered about the erection, construction, alteration, or repairs thereof," while section 3060, Code 1906, section 2260, Code 1930, provides that, "if such house, building, structure, or fixture be erected, constructed, altered, or repaired at the instance of a tenant, guardian, or other person not the owner of the land, only the house, building, structure, or fixture, and the estate of the tenant or such other person, in the land, shall be subject to such lien, unless the same be done by the written consent of the owner."
Under the construction placed on the latter statute by the majority opinion, if an entire house, building, or structure be constructed by a tenant, guardian, or other person not the owner of the land, there is a lien on such building or structure, but, if any part of the house, building, or structure, less than the whole, is erected or constructed at the instance of such other person, or with labor and material contracted for, or purchased by, such other person, there is no lien on the house or building *Page 302 
so constructed. Under this view a wife desiring to construct a house upon land owned by her could utilize labor contracted for and material purchased by her husband to the extent of seventy-five per cent — or any other per cent less than one hundred — of the total cost of labor and material necessary to complete the house, and there would be no lien thereon, and laborers and materialmen would be without remedy in the event the husband refused to pay, or was insolvent, for the reason that it would manifestly be impossible to separate and remove, without injury to the original structure, the value of the labor and any substantial part of the material that had been worked into and become a part of the completed house or building. The majority opinion holds that, where a building is altered or repaired at the instance of a tenant, or other person not the owner of the land, there is no lien on the building, and none on the alterations or repairs, unless they are such as can be separated and removed from the building so as to leave the building in its original state. This construction of the statute practically writes out of the provision giving a lien on a house, building, or structure, altered or repaired at the instance of a tenant, guardian, or other person not the owner of the land, for it will be an exceptional case where any substantial or extensive alterations or repairs of a house or building can be separated and removed therefrom without injury to the original house or building.
The language of this statute seems to me to be clear and unambiguous upon this point, and, in my opinion, in enacting it, the legislature never contemplated any such result as must necessarily follow the construction now placed on it. There is nothing in the language of the statute which limits the lien declared thereby to a completed house or building wholly erected or constructed by a tenant, guardian, or other person not owning the land, or to alterations and repairs that can be separated and removed without injury to the original house, building, *Page 303 
or structure; and, if such had been the purpose and intent of the legislature, it could easily have used language to aptly express such purpose. In my opinion, the construction now placed on the statute, in effect, rewrites it and practically destroys its usefulness.
It follows from the views above expressed that I do not concur in overruling the case of Planters' Lumber Co. v. Tompkins,111 Miss. 307, 71 So. 565, for the reasons and on the grounds stated in the majority opinion. With some degree of doubt and hesitation, I do concur in overruling that case, and in the affirmance of the court below, on the ground that the husband is not an "other person" within the meaning of the statute, and I am influenced so to do by the further language of this statute that "the estate of the tenant or such other person, in the land, shall be subject to such lien." The husband has no estate in the separate property of his wife.